ORDER
Per curiam:
Robin Roggenbuck appeals from the motion court’s denial of his Rule 29.15 motion following an evidentiary hearing. Roggen-buck contends that the motion court clearly erred in finding that he did not receive ineffective assistance of counsel because his trial counsel did not object to three verdict directors which failed to specify a particular incident of alleged possession of child pornography, making it unclear as to which of several incidents Roggenbuck was found guilty. We affirm. Rule 84.16(b).